Citation Nr: 1410342	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for cervical spine disability.  

2. Entitlement to service connection for lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  This rating decision denied service connection for cervical and lumbar spine disabilities.  

The Veteran testified at a hearing before the undersigned at the RO in July 2012.  A transcript of the hearing is associated with the claims file.  

In October 2012, the Board remanded this claim for further development.  In June 2013, the RO granted service connection for a psychiatric disability; this issue is no longer on appeal.  


FINDINGS OF FACT

1. A current cervical spine disability, to include arthritis, is not related to a disease or injury in service.  

2. A current lumbar spine disability, to include arthritis, is not related to a disease or injury in service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a cervical spine disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

1. The criteria for service connection for a lumbar spine disability, to include arthritis, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

In an April 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under the VCAA.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The AOJ notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  Social Security Administration (SSA) records are also in the file.  

The Veteran was given a VA examination in February 2013 which is fully adequate as it included extensive file review and summary, an interview with the Veteran, a physical evaluation and accurate factual support for the conclusions reached.  For reasons explained further below, the Board finds the VA examination report is fully adequate and takes into account all pertinent aspects of this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In the October 2012 Board remand, the AOJ was directed to request Womack Army Hospital (WAH) records from 1967 as well as provide a VA examination.  The record shows a file containing mostly duplicative service treatment records, including those from WAH, was received in May 2013, after the February 2013 VA examination report.  None of the records reference an injury or spine problems and, as stated, most of the records were duplicative.  As a result, another remand for the examiner to review these documents is not necessary.  There has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In February 2014, the Veteran's representative noted the addition of updated VA treatment records to the file and waived AOJ review of new evidence added since the last supplemental statement of the case.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the transcript of the July 2012 Board hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claim.  The Veteran has not raised complaints regarding the conduct of the hearing.  Neither has his representative, who was present at the hearing.  The duties to notify and to assist have been met.  

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  

Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis.  See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis of the spine has been diagnosed, the Board will consider this avenue of entitlement.  

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  

When the evidence is in equipoise, VA shall resolve reasonable doubt in favor of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

Due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by such veteran's service record, the official history of each organization in which a veteran served, a veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1) (West 2002).  

The Board must determine the value of all pertinent lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service).  

Cervical and Lumbar Spine Disabilities

A September 1966 service treatment record showed he visited the ER early in service reporting multiple complaints, including a three year history of back and bilateral groin pain.  Physical examination was normal and the clinician commented: "does not look sick."  In November 1966, he again when to the ER complaint: "lower part of body hurting."  He was referred to the genitourinary clinic.  In May 1967, a service treatment record shows he had a "pressure sensation" in his back and a history of urinary tract infections were noted.  The physician's summary noted a history back strain from the age of twelve with residual "postural" aches.  There were also references to the Veteran's boxing in service throughout the service treatment records.  

A May 1967 WAH Emergency Room (ER) record noted he had a "swollen neck" and but had no known trauma and developed right shoulder pain following "KP."  

The June 1967 report of medical examination (RME) showed the spine to be clinically normal.  The report of medical history (RMH) shows he reported swollen and painful joints, lameness, recurrent back pain and many other problems.  

In May 2005, the Veteran's treating VA physician, Dr. C.S. noted in a VA medical record that the Veteran had lumbar and cervical spine pain.  He stated the Veteran spoke at length about his initial injury in service "when he got pinned by 5-ton truck against a building."  Dr. C.S. stated that clearly this set off "a cascade of events in the spine" and elsewhere that manifested over time.  

In a letter, dated in June 2005, Dr. C.S. stated that he had provided the Veteran with spine care for the past four years and was aware of his medical condition.  Dr. C.S. stated the Veteran told him that while in service in 1967, he was: "struck by a 5-ton truck which was backing up without his knowledge and impacted on his low back and subsequent to the pinning between the vehicle and the wall also suffered a cervical whiplash injury."  The Veteran stated the driver was the son of a high ranking officer, the accident was "kept quiet" and the Veteran did not receive proper care.  Dr. C.S. stated that over the past decades, the injuries from that accident progressed.  He underwent a cervical and lumbar fusion in the 1980s; the cervical fusion was complicated by an iatrogenic spinal cord injury which he has slowly and partially recovered.  

The Veteran asserted in his July 2005 claim that he was injured while traveling to military assignment in May 1967 and "was advised to keep quiet by officer" and was not allowed to file an accident report.  In a December 2005 statement, he asserted the injury was caused by another who was driving an Army truck when it hit him in the lower back.  He stated he was not allowed to report it because "the person who was driving was the son of a big officer."  

Dr. C.S. stated the Veteran had severe cervical spondylosis with degenerative disc disease and a partially recovered spinal cord injury at C5-6.  He had small surgeries providing transient benefits.  He also had severe spondylosis, facet arthropathy and "chronic sacroileities."  Dr. C.S. stated it was clear that the Veteran was disabled due to the severe accident from service.  

At the March 2008 decision review officer (DRO) hearing, the Veteran testified that at some point during service, he was hit by a "five ton truck" while at Ft. Bragg, NC and injured his lower back and legs.  (Transcript, p 2.)  He stated that while he was in the infirmary, other officers urged him not to report the accident because it was the base commander's son who was driving the truck that struck him.  (Transcript, p 3.)  He was in the hospital for three to four weeks after this incident.  (Transcript, p 3.)  Then there was another incident where he fell off several mattresses stacked in a truck (also at Ft. Bragg).  (Transcript, p 4.)  He stated he was given new clothing, but did not get to go to the infirmary.  Id.  When he complained, he ended up getting into a fight.  (Transcript, p 5.)  Then he went to the hospital and was also locked up.  Id.  After he left the hospital he was discharged.  (Transcript, p 6.)  After service, he was treated again at the Fresno VA in 1968 or 1969.  (Transcript, p 7.)  In 1980, he was treated at several places when his "back just came apart."  (Transcript, p 8.)  

At the February 2012 DRO hearing, the Veteran reported an in service assault, but did not describe spinal injuries.  (Transcript, p 5.)  

At the July 2012 Board hearing, the Veteran stated he first injured his neck when he fell off the back of a truck in 1967.  (Transcript, p 3.)  He was taken to the hospital and admitted for two weeks.  Id.  He fell off a lot of stacked mattresses that were in the back of the pickup.  (Transcript, p 4.)  He was treated at WAH on the base.  (Transcript, p 5.)  The lumbar and cervical spine disabilities were both from the same incident.  (Transcript, p 8.)  He had symptoms in his neck since service with surgery in 1988.  (Transcript, p 18.)  He also stated that later in life he was working as a truck driver and one day his spine "let go" and he ended up a paraplegic.  Id.  He also was in an accident in the 1980s.  Id.  

The February 2013 VA spine examination report noted diagnoses of intervertebral disc degeneration, lumbosacral spondylosis without myelopathy, and lumbar radiculopathy.  The examiner also noted in 1989 he underwent an anterior fusion of C5-C6 and that a May 2002 MRI of the C-spine showed the fusion with disc bulges above and below it.  A November 2010 MRI noted degenerative changes, disc extrusion and nerve root impairment.  He had markedly impaired mobility, using his arms or a wheelchair to support himself.  

The examiner noted "significant discrepancies" between the history found in the claims file and the Veteran's recollection of events.  (See citation to a February 1975 psychiatric record noting that even then the Veteran had difficulty with his history.)  For example, the Veteran disagreed that he had been in a motor vehicle accident (MVA) in 1999 even though several records from that time period documented the accident.  

The examiner related the Veteran's assertion that there was a "cover up" regarding the truck mattress accident (which explained the lack of documentation) and that the Veteran told also of being struck by a truck driver in service.  The examiner contrasted the Veteran's current statement regarding truck mattress accident with his 1972 account to staff at the Fresno, VA Hospital.  The examiner also noted that he had claimed to have been struck by a truck in 1972 or 1973 when he was working as a security guard.  The examiner noted Dr. C.S.'s opinion from June 2005 stated the Veteran had been struck by a five ton truck that was backing up.  However, in a January 2007 statement the Veteran had given a different account.  

A 1982 back injury incurred while working as a trucker was noted, as was another accident in April 1994.  In October 1998, he related he had fallen ten feet from a semi-truck two weeks prior; he injured his left side.  In May 1999, he was rear-ended while driving his truck.  

The examiner opined that the claimed condition was less likely than not incurred or caused by the claimed in service injury of falling from a truck.  This was in part due to the contrast between what the Veteran claimed happened in service and what he stated happened while receiving treatment for his knee in 1972.  Also, the examiner saw that when he received treatment for his back in 1982, he had previously been in excellent health when he injured his back changing a tire.  

Also, it was less likely than not that his current back disability was due to being hit by a truck.  He noted the prior positive 2005 VA opinion relied on this assertion.  The examiner did not find the Veteran credible in stating this incident happened in service as the Veteran gave other accounts of being hit by a vehicle as a body guard after service.  

In acknowledging the many post-service accidents, the examiner felt that it was more likely than not that the Veteran's cervical and thoracolumbar spine conditions were due to post-service events that were shown to have occurred throughout the file.  He noted a lack of any evidence to support an injury in service, a long period of time without continuity of neck pain and a multitude of other injuries after service.  

Analysis

This record clearly documents current cervical and lumbar spine disabilities.  The service treatment records document in-service complaints related to the neck and back.

The Veteran has also provided competent reports of symptoms beginning and service and continuing since.  See 38 C.F.R. § 3.159(a).  The Boar must assess the credibility of the Veteran's reports and the supporting medical opinion based on those reports.  

The evidence shows that the Veteran filed several claims without mentioning a back or spinal disability.  An October 1967 claim form (associated with his service personnel records) includes his report that he fell off a truck and hit his head and "other parts of [his] body."  He reported being under treatment at WAH for "mental problems."  His claim form received at VA in October 1967 was for a nervous condition only.  In February 1972 he filed claims for service connection for disabilities of the knees, elbows, chest and head.  In December 1974 he filed a claim of service connection for "a nervous breakdown in 1967."  A May 1985 claim mentioned dental problems and being thrown off a truck with injuries resulting in bruises, "head injuries" and a "damaged right knee."  

It was not until his current claim in 2005; that he reported a back injury related to accidents in service.  While he has indicated that his silence in service was due to pressure from officers, this does not explain his silence in the decades after service, when those officers would have had no authority over him.

Further, many records in the file show the Veteran found to be a poor historian or to have given inaccurate statements.  An October 1967 FCGH record noted that he was honorably discharged for emotional problems "and trying to exaggerate every illness."  The March 2010 VA posttraumatic stress disorder examination report noted many small discrepancies in the Veteran's assertions that added up to him being overall an unreliable reporter of events.  The examiner stated that given the discrepancies from records in the Veteran's reports about his family, children, occupations, and circumstances of separation from the military, the credibility of his report concerning psychosocial functioning was questionable, stating: "He presented his claim with a high degree of detail.  His assertions differed from the record in a substantial degree."  

The Veteran has given several different accounts of how he was injured in service.  As detailed in describing the Veteran's assertions above, he has given a description of several different incidents (one where he fell off mattresses stacked in the bed of a truck, once where he was struck by a truck while walking and another where he was pinned by a truck).  Sometimes he reported all of these events and at other times only one.  As a result, it is difficult for the Board to find him consistent in his reports.  

As for his most often reported incident, this also has varied.  A March 1972 VA hospital report (mentioned by the February 2013 VA examiner) showed that while receiving treatment for his knee, the he reported that he was transporting mattresses and sitting on top of them in the back of the truck when the load shifted and the he fell to the ground.  "He said the blow was shielded because he fell on several mattresses."  He reported not going to sick call because he was "gung-ho" and he did not want to be ridiculed for seeking treatment.  This conflicts with his testimony at the Board hearing that he was in the hospital for two weeks.  (See, Board Transcript, p 3.)  

Further, the record shows significant intervening accidents in between service and filing his claim.  In a statement received in December 1993, he stated he had been disabled from 1982 to the present "because of a very bad back injury."  A May 1994 VA record noted he had low back pain exacerbated by a recent MVA.  In March 1999, a VA orthopedic record noted follow up of a cervical injury sustained in fall in bathtub (See also a VA internal medicine note dated April 1999.)  In May 1999, a VA ER record noted another MVA (see also a June 1999 letter from the Veteran's lawyer).  

In consideration of the above, the Board finds the February 2013 VA examiner's opinion to be most probative and assigns it the most weight.  To determine the probative value of medical opinions the Board considers three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, Dr. C.S. relied solely on the report of the Veteran who told him he was pinned by a truck that was backing up.  As explained, the evidence does not show that this event actually occurred; the Veteran is not a credible source for information.  Further, Dr. C.S. did not know or did not acknowledge the several other intervening accidents that were noted above and took place in between service and Dr. C.S.'s treatment.  As a result, this opinion is assigned less weight.  

The Board finds the February 2013 VA examination report to be the most probative evidence in the file.  Many records support the examiner's statement that the Veteran's lumbar problems started in 1982 and his cervical spine problems began after that point.  (See April 1982 FCHMC record noting "excellent health" until February 1982; December 1985 letter from Dr. L.E. of SUMC noting that the Veteran was working as a driver--which demanded excellent physical health-before his accident; and a September 1989 VA neurosurgeon record noting the Veteran underwent cervical spine fusion operation in August 1989.)  The February 2013 opinion shows the examiner reviewed the file, interviewed the Veteran, performed an examination and provided reasons for the conclusion reached.  The reasons included the conflicting information.  This opinion is based on an accurate reading of the record and medical knowledge.  It is fully articulated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Given the February 2013 VA examiner's opinion, the Board finds there is no nexus between service and the current disabilities.  Also, as the Board does not find that the current cervical and lumbar spine disabilities started until much later than his service, the one year presumption is not for application here.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The evidence is against finding a link between current cervical and lumbar spine disabilities and service.  Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for cervical spine disability, to include arthritis, is denied.  

Service connection for lumbar spine disability, to include arthritis, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


